        Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
In re

AMTRUST FINANCIAL SERVICES, INC.
SECURITIES LITIGATION                                                    17-cv-1545 (LAK)

This document applies to:   ALL ACTIONS.

------------------------------------------x


                              MEMORANDUM OPINION

                            Appearances:

                                  Samuel H. Rudman
                                  David A. Rosenfeld
                                  Mark. T. Millkey
                                  Vincent M. Serra
                                  William J. Geddish
                                  Avital O. Malina
                                  Robert D. Gerson
                                  ROBBINS GELLER RUDMAN & DOWD LLP
                                  Lead Counsel for Plaintiffs

                                  Jeremy A. Lieberman
                                  POMERANTZ LLP

                                  Thomas J. McKenna
                                  GAINEY MCKENNA & EGLESTON

                                  Kim E. Miller
                                  KAHN SWICK & FOTI, LLC

                                  Additional Counsel for Plaintiffs

                                  Timothy E. Hoeffner
                                  Jason D. Gerstein
                                  Ludwig von Rigal
                                  MCDERMOTT WILL & EMORY LLP
                                  Attorneys for Defendant BDO USA, LLP
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 2 of 8



                                                                                                     2

                                       Steven M. Farina
                                       George A. Borden
                                       Amanda M. MacDonald
                                       WILLIAMS & CONNOLLY LLP
                                       Attorneys for Defendants AmTrust Financial Services, Inc.,
                                       Barry D. Zyskind, Ronald E. Pipoly, Jr., Donald T. DeCarlo,
                                       Susan C. Fisch, Abraham Gulkowitz, George Karfunkel, and
                                       Jay J. Miller

                                       Gregg L. Weiner
                                       Christopher Thomas Brown
                                       Matthew P. Hendrickson
                                       ROPES & GRAY LLP
                                       Attorneys for Defendants Morgan Stanley & Co., LLC,
                                       Citigroup Global Markets, Inc., UBS Securities LLC, RBC
                                       Capital Markets, LLC, and Keefe, Bruyette & Woods, Inc.



LEWIS A. KAPLAN, District Judge.

               Plaintiffs in this putative class action were shareholders of AmTrust Financial

Services, Inc. (“AmTrust”) during the relevant period. Their third amended complaint alleges that

AmTrust, its current and former officers and directors, its former auditor, and certain underwriters

of its securities violated several provisions of the Securities Act of 1933 and the Securities Exchange

Act of 1934 and Rule 10b-5 promulgated thereunder. In a thorough opinion, familiarity with which

is assumed, the Court granted defendants’ motions to dismiss the second amended complaint for

failure to state a claim.1 Defendants now move to dismiss the third amended complaint.

               In dismissing the second amended complaint, the Court observed that many of

plaintiffs’ allegations followed the same pattern: (1) defendants made certain assertions about

AmTrust’s financial results and condition, many of which were or concerned numbers in AmTrust’s


1

       Dkt. 18 (reported at In re AmTrust Fin. Servs., Inc. Sec. Litig., No. 17-cv-1545 (LAK), 2019 WL
       4257110 (S.D.N.Y. Sept. 9, 2019)).
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 3 of 8



                                                                                                       3

financial statements; (2) AmTrust later restated its financial statements after changing the

accounting treatment of certain aspects of its operations; and (3) the accounting standards employed

in preparing the old financial statements therefore must have been impermissible. Accordingly,

plaintiffs argue, certain of the figures that appeared in the earlier financial statements and statements

about them had to have been misstatements of fact.

                As the Court previously explained, plaintiffs’ proposed conclusion does not

necessarily follow from their first two propositions. Often, the questions of which accounting

principle applies and how it applies call for subjective judgment by the issuer or its auditor. To

plead that AmTrust’s original numbers were statements of fact, rather than opinions of AmTrust

and/or its auditor, plaintiffs would have had to allege plausibly that a given accounting standard

objectively was the only correct standard to apply to the topic at issue and that it applied in an

objective and singular way. If two or more standards could have applied to a topic, or the applicable

standard called for subjective judgments, the accounting output – the figures on a balance sheet or

statement of operations – would have been statements of opinion and subject to a different analysis

with respect to falsity.

                Applying this logic, the Court concluded that plaintiffs’ allegations were based

primarily on statements of opinion and that plaintiffs had not plausibly alleged that those opinions

were false or misleading. In the few instances where plaintiffs plausibly had alleged a misstatement,

either of fact or opinion, the Court held that they had failed to allege facts sufficient to permit a

conclusion that the misstatement was material. The Court held also that certain statements at issue

were inactionable puffery and therefore did not provide a basis for certain Exchange Act Claims.
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 4 of 8



                                                                                                       4

                The third amended complaint does not correct, and largely does not attempt to

correct, the defects identified in the Court’s prior opinion. It accordingly is dismissed, but a few

particular points warrant attention.

                1.     The first significant addition to the third amended complaint is a catchall

theory of liability. The theory is that Accounting Standards Codification (“ASC”) Topic 250 and

an SEC regulation establish a certain process for reporting a change in accounting principles.

Plaintiffs suggest that AmTrust’s alleged decision not to follow this process must mean that it

restated its financials because it previously had used impermissible accounting methodologies.

Plaintiffs thus would have the Court conclude that all the statements at issue must be statements of

fact rather than products of subjective accounting standards and thus essentially opinions.

                In effect, plaintiffs are attempting to show that the statements were inaccurate by

alleging that defendants believed they were inaccurate. This is no different than arguing that the

Earth is flat by alleging that defendants believed it was flat. Perhaps defendants’ supposed belief

was wrong. Or perhaps they failed for other reasons to take the procedural steps that plaintiffs allege

they were required to take. Moreover, even if defendants’ beliefs were relevant, the Court explained

in its previous opinion that plaintiffs’ proposed inference that AmTrust’s accounting standards were

objectively impermissible simply because the restatements applied different standards is

unwarranted.2

                2.     With respect to warranty contract revenue reporting, plaintiffs once again

have not alleged adequately that Topic 605’s straight-line reporting rule was the only permissible


2

       AmTrust’s supposed admissions that its prior accounting was improper form the basis of many of
       plaintiffs’ arguments in response to the motions to dismiss. The Court rejects these arguments for
       the same reasons noted here and in its prior opinion.
            Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 5 of 8



                                                                                                       5

standard and that defendants failed to apply it. They note that Topic 605 requires that “revenue from

separately priced extended warranty and product maintenance contracts shall be deferred and

recognized in income on a straight-line basis over the contract period.” But, as they concede, Topic

605 permits other methods of revenue recognition where “sufficient historical evidence indicates

that the costs of performing services under the contract are incurred on [another] basis.” The Court

noted previously that if this exception could apply, plaintiffs would be unable to show that Topic

605 set forth an objective standard that AmTrust failed to follow. And plaintiffs fail to allege facts

sufficient to warrant a conclusion that the straight-line basis, and only the straight-line basis, was

required.

                Plaintiffs argue that, because AmTrust’s restated financials employed the straight-line

method, no “sufficient historical evidence” could have existed to permit its previous use of a

different method of revenue recognition, and, thus, accounting for this revenue involved no

subjective judgments. The Court repeatedly has explained why this argument is unpersuasive. The

word “sufficient” inherently requires a subjective judgment as to whether the exception applies.

Plaintiffs have not alleged otherwise by pleading that any objective standard informs the

determination of whether historical evidence is sufficient. 3

                3.     The next issue is AmTrust’s accounting for discretionary bonuses. AmTrust

initially expensed discretionary bonuses in the year in which they were paid because it did not

consider the bonus payments to be “probable” until that time. In its restated statements, however,




3

       In addition, Plaintiffs have failed again to engage with the multiple-element revenue recognition
       section of Topic 605, which the Court found in the prior opinion leaves also room for discretion
       on these facts. See Dkt. 18 at 41-42 & n.182.
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 6 of 8



                                                                                                      6

it chose instead to estimate the bonuses as expenses in periods prior to those in which they were

paid.

                The Court previously expressed skepticism that any single ASC Topic set an

objective standard for accounting for discretionary bonuses and observed that ASC Topics 270, 450,

and 710 appear to bear on the issue.4 However, the Court ultimately concluded that plaintiffs had

failed to state a claim on the simpler ground that they did not discuss the interaction among those

three topics or assert that the application of any one standard objectively was required here.

                The third amended complaint contains additional descriptions of Topics 270 and 450.

Like its predecessor, it says virtually nothing about Topic 710. Rather than explain in any detail

how these standards apply or whether any one objective standard governs here, plaintiffs cobble the

topics together and suggest merely that they are consistent with each other. Plaintiffs’ theory is that

because the discretionary bonuses here were “earned” prior to being paid – an assumption that they

appear to base entirely on the fact of AmTrust’s restatements – AmTrust was required to apply

Topics 450-10-55 and 270, as well as what the complaint calls, without additional detail, “the

guidance set forth in ASC Topic 710.”5

                Plaintiffs have not corrected the problems that resulted in the dismissal of their prior

complaint. But even if the vaguely described trinity of accounting topics that they mention were

taken as one standard, plaintiffs have not adequately alleged that defendants misapplied it. ASC

Topic 450-10-55, which plaintiffs spend the most time discussing, applies to “amounts owed for

services received, such as advertising and utilities.” It requires the expensing of payments for such

4

        Id. at 46 n.191.
5

        Third Amended Complaint ¶ 136.
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 7 of 8



                                                                                                         7

items when they are “earned” because, at that point, “there is nothing uncertain about the fact that

those obligations have been incurred.” As noted above, AmTrust’s original accountants determined

that discretionary bonus paaments were not “probable” until they were paid. Viewed this way, and

assuming as plaintiffs do that Topic 450-10-55 applies here, the accounting for discretionary bonus

payments turned on an opinion over whether and when they were “earned.” Plaintiffs fail to explain

why defendants’ opinion was impermissible or how this standard is objective. They simply repeat

their conclusory mantra, rejected already, that because AmTrust applied a different standard in its

restated filings, the original standard must have been impermissible.

               4.      Next, plaintiffs have failed to correct the defects in their claim that AmTrust

made a material misstatement surrounding its deferred acquisition costs. Previously, the Court

concluded that most of these statements were opinions and held that plaintiffs had failed to plead

that ASC Topic 944, which they cited, objectively applied to the accounting issues. The Court

concluded also that plaintiffs did not allege that AmTrust failed to apply Topic 944, that it did not

disclose that it had selected a different guidance, or that it applied Topic 944 incorrectly. The only

material addition to the third amended complaint is an allegation that AmTrust’s accounting was

“consistent with the guidance set forth in GAAP, specifically in ASC Topic No. 944.”6 But this is

not the same as alleging that AmTrust actually applied Topic 944 or that any particular topic applies

objectively to the issues at hand. Plaintiffs fail to make these allegations once again.


6

       Id. ¶ 140.

       In several places using identical language, the third amended complaint states in conclusory fashion
       that AmTrust violated GAAP through “the improper reporting of deferred acquisition costs, in
       violation its own publicly stated policy of accounting and ASC Topic No. 944.” Id. ¶ 194(c); see
       also id. ¶¶ 350, 360(c), 504. This statement and the “consistent with” language are the only
       discussion of Topic 944 in the third amended complaint.
         Case 1:17-cv-01545-LAK Document 196 Filed 04/20/20 Page 8 of 8




                                                                                                    8

               The Court recognized previously that some of the other statements surrounding

deferred acquisition costs plausibly were false or misleading. But it found that plaintiffs had failed

sufficiently to plead that any of these alleged misstatements was material, which it suggested they

could do by plausibly alleging that the statements meaningfully affected AmTrust's reported income

and/or financial condition. Plaintiffs have not pled additional facts in support of materiality.

                                                ***
               Plaintiffs either have not attempted to fix the remaining allegations or have failed to

support them with additional factual allegations. These allegations are insufficient for the same

reasons outlined in the Court's previous opinion.

               Defendants' motions to dismiss [DI 183, 185, 187] are granted. The third amended

complaint [DI 172] is dismissed with prejudice.

               SO ORDERED.

Dated:         April 20, 2020



                                                              ~ A/Kaplan
                                                          United States District Judge
